          Case 2:19-cv-00624-MJH Document 38 Filed 09/09/19 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BESSEMER SYSTEM FEDERAL CREDIT )
UNION,                              )
                                    )
          Plaintiff,                )
                                    )
     vs.                            )
                                                          Case No. 2:19-cv-00624-MJH
                                    )
FISERV SOLUTIONS, LLC, f/k/a FISERV )
SOLUTIONS, INC., and FISERV, INC.,  )
                                    )
          Defendants.               )
                                    )

                   DEFENDANTS’ MEMORANDUM IN SUPPORT OF
                  MOTION TO STRIKE PLAINTIFF’S JURY DEMAND

       Fiserv Solutions, LLC, f/k/a Fiserv Solutions, Inc., (“Fiserv Solutions”) and Bessemer

System Federal Credit Union (“Bessemer), two sophisticated commercial parties, entered into an

agreement under which Fiserv Solutions agreed to provide account processing services and

related products to Bessemer in exchange for various fees (“Master Agreement”). In the Master

Agreement, each party unambiguously waived its right to a jury trial as to any claims or disputes

arising under the Master Agreement.

       Despite this clear, written waiver, Bessemer demanded a jury trial on all of its claims for

relief in its Amended Complaint. Defendants requested that Bessemer withdraw its jury demand,

but Bessemer did not consent. As a result, Defendants request that the Court strike the jury

demand.    The Master Agreement was the product of arm’s-length negotiation between

commercial parties and no disparity in bargaining power existed to render the jury waiver

unknowing or involuntary.      This was a voluntary waiver, entered into and agreed upon

knowingly and intentionally by both parties. Bessemer does not and cannot allege that any fraud

procured the jury waiver itself. For these reasons, Bessemer’s jury demand should be stricken.
                                                1
           Case 2:19-cv-00624-MJH Document 38 Filed 09/09/19 Page 2 of 8



                                                  ARGUMENT

         Section 11(d) of the Master Agreement contains a joint waiver of both parties’ right to

have a jury participate in the resolution of any dispute or claim arising under the Master

Agreement. (Am. Compl., Ex. 1, Master Agreement, § 11(d).)1 The waiver is mutual and

unequivocal and encompasses Bessemer’s claims here.

         The Third Circuit has upheld parties’ freedom to contract in advance for a waiver of the

right to a jury trial, so long as the waiver is knowing, intentional, and voluntary. Tracinda Corp.

v. DaimlerChrysler AG, 502 F.3d 212, 222 (3d Cir. 2007).2 There can be no question that the

jury-trial-waiver clause applies to this suit or that the inclusion of the jury-trial-waiver clause in

the Master Agreement was voluntary, knowing, and intentional. Bessemer’s fraud claims do

nothing to undercut the applicability of the jury-waiver provision either.

         Bessemer Knowingly, Intentionally, and Voluntarily Agreed to the Jury-Trial
         Waiver

         When determining whether a jury-waiver provision should be enforced, courts analyze

whether the waiver was entered into knowingly, intentionally, and voluntarily. In so doing,

courts consider whether: (1) the parties had an “opportunity to negotiate the contract terms”; (2)

there was “gross disparity in bargaining power” between the parties; (3) the “parties are

sophisticated business entities”; and (4) the “waiver provision was conspicuous.” Henricks

Commerce Park, LLC v. Main Steel Polishing Co., No. CIV A 09-23, 2009 WL 2524348, at *3

1
 By its express terms, the waiver applies to the parties “or any of their respective Affiliates.” The waiver, therefore,
extends to Bessemer’s purported claims against Fiserv, Inc.

2
  “The question of a waiver of a constitutional right, including the Seventh Amendment right to a jury trial, is a
federal question controlled by federal law.” Tracinda Corp., 502 F.3d at 222. Nevertheless, even if this Court
determines the Master Agreement’s choice of New York law governs the enforceability of the jury-trial-waiver
clause, New York courts also enforce contractual jury trial waivers that are entered into knowingly, intentionally,
and voluntarily. See Nezry v. Haven Ave. Owner LLC, 28 Misc. 3d 1226(A), 958 N.Y.S.2d 62 (Sup. Ct. 2010)
(finding that parties knowingly, intentionally, and “voluntarily waived their right to trial by jury. . . .”).



                                                           2
           Case 2:19-cv-00624-MJH Document 38 Filed 09/09/19 Page 3 of 8



(W.D. Pa. Aug. 18, 2009). Here, these factors require a finding that Bessemer’s jury-trial waiver

was knowing, voluntary, and intentional.

         Bessemer had the opportunity to negotiate the terms of the Master Agreement including

the jury-trial-waiver provision. Bessemer does not (nor could it) allege that this was a contract

of adhesion and, thus, that it lacked the opportunity to review and revise the terms of the Master

Agreement or the subsequent amendments to the Master Agreement prior to execution. See

Bishop v. GNC Franchising, LLC., No. 05CV0827, 2006 WL 2266251, at *2 (W.D. Pa. Jan. 13,

2006) (upholding jury waiver even though the parties “did not have an opportunity to negotiate

the contract terms” because it was not a contract of adhesion); Cottman Transmission Systems v.

Melody, 1994 WL 702913, at *2 (E.D. Pa. Dec. 13, 1994) (“We find that the contract, even

assuming it was not negotiable, was not one of adhesion. The [defendants] were under no

particular pressure to purchase this particular franchise.”); Aamco Transmissions, Inc. v. Harris,

No. CIV. A. 89-5533, 1990 WL 83336, at *4 (E.D. Pa. June 18, 1990) (finding a take-it-or-

leave-it franchise agreement negotiable because the franchise was not “necessitous” and

therefore, the franchisee had other options).

         The Master Agreement was negotiated between sophisticated commercial parties at

arm’s-length. No “gross disparity” in bargaining power between Fiserv Solutions and Bessemer

existed. Bessemer has operated as a financial institution for over 75 years and cannot be said to

be a contractual novice; indeed, Bessemer was a Fiserv Solutions customer for over 35 years

before it negotiated and executed the Master Agreement.3 See, e.g., Wachovia Bank v. Longcrier



3
  Yet, even if a discrepancy in bargaining power existed, that is not enough to tip the balance against enforcement of
the jury-trial waiver. See U.S. Bank, Nat. Ass’n v. Rosenberg, No. CIV.A. 12-723, 2014 WL 2439427, at *2 (E.D.
Pa. May 30, 2014) (finding no gross disparity in bargaining power even though moving party was an individual
unrepresented by counsel against a large financial institution).



                                                          3
         Case 2:19-cv-00624-MJH Document 38 Filed 09/09/19 Page 4 of 8



Homes, Inc., No. CIV.A 09-0703-WS-C, 2010 WL 320484, at *3 (S.D. Ala. Jan. 21, 2010)

(upholding jury waiver, in part, because “[i]t is not the place of the judicial system to rewrite

contract terms for sophisticated business entities” (internal quotation marks omitted)).

       As an established financial institution with over 75 years of experience, Bessemer has the

business acumen to make considered judgments in negotiating commercial agreements.

Extensive past business experience on behalf of the party contesting a jury waiver is an

indication that the party knowingly and intentionally consented to the waiver. See Aamco

Transmissions, Inc., 1990 WL 83336, at *2 (enforcing jury-trial waiver against a franchisee with

general business expertise and specific expertise dealing with the opposing franchisor); Cottman,

1994 WL 702913, at *2 (upholding jury waiver against businessman with twenty years of

experience, including serving as Vice President to “three multi-million dollar companies”).

       Finally, the jury-waiver provision is conspicuous. The jury-trial waiver here was not

embedded or hidden deep in text. The Master Agreement is just seven pages long, plus a

signature page, and the paragraph discussing the jury waiver is explicitly titled and underlined

“Governing Law; Jury Trial Waiver.” (Am. Compl., Ex. 1, § 11(d).) The style of print, location

in the Master Agreement, and the explicit reference in the paragraph heading all demonstrate that

the provision was conspicuous to Bessemer. See Bishop, 2006 WL 2266251, at *1 (finding

provision titled “Jury Trial Waiver and Other Mutual Waivers” sufficiently conspicuous); Aamco

Transmissions, Inc., 1990 WL 83336, at *2 (finding waiver provision conspicuous despite small

print “buried in” a franchise agreement because the print size was uniform throughout and the

provision was logically and unsurprisingly located in the section regarding potential litigation).

       Application of the above factors demonstrates that the waiver was entered into

knowingly, intentionally, and voluntarily. The jury-trial provision applies to the resolution of


                                                 4
              Case 2:19-cv-00624-MJH Document 38 Filed 09/09/19 Page 5 of 8



any dispute or claim between the parties arising under the Master Agreement. (Am. Compl.,

Ex. 1, 11(d).) The primary purpose of the Master Agreement was for Fiserv Solutions to supply

Bessemer with an account processing system, and, indeed, the Amended Complaint details

Bessemer’s claims that the system Fiserv Solutions provided allegedly breached the Master

Agreement. Accordingly, there can be no credible argument that the jury-trial waiver does not

apply to the claims here. Bessemer’s jury-trial demand should be stricken.

           Bessemer’s Fraud Claims Do Not Invalidate the Jury-Trial Waiver

           Although Bessemer purports to allege claims for fraud,4 those claims do not impact the

waiver’s validity. Bessemer does not allege that the waiver itself was fraudulently induced, and

the mere existence of a claim of fraudulent inducement to enter a contract will not bar the

enforcement of a jury-waiver provision in the same contract.                        Rather, courts enforce such

provisions, “unless a party alleges that its agreement to waive its right to a jury trial was itself

induced by fraud.” Merrill Lynch & Co. Inc. v. Allegheny Energy, Inc., 500 F.3d 171, 188 (2d

Cir. 2007) (citing Telum, Inc. v. E.F. Hutton Credit Corp., 859 F.2d 835, 837–38 (10th Cir.

1988)); Aamco Transmissions, Inc., 1990 WL 83336, at *5 (enforcing jury-waiver provision

because none of the moving party’s fraud allegations “sp[oke] specifically to the jury waiver

provisions”); Gurfein v. Sovereign Grp., 826 F. Supp. 890, 921 (E.D. Pa. 1993). Absent an

allegation of fraud specific to the jury-trial provision, the party’s contractual waiver is

enforceable. Aamco Transmissions, Inc., 1990 WL 83336, at *5 (“[T]o invalidate an otherwise

valid jury waiver provision, the allegation of fraud must incorporate an allegation that the jury-

waiver clause itself was procured by fraudulent means.”).



4
    Defendants’ are filing a motion to dismiss these claims pursuant to Rules 12(b)(6) and 9(b).



                                                            5
         Case 2:19-cv-00624-MJH Document 38 Filed 09/09/19 Page 6 of 8



       Bessemer does not allege the jury-trial-waiver provision in Section 11(d) was procured

through fraud.   Nor could it.    The inclusion of the waiver was the result of good faith

negotiations between sophisticated parties of relatively equal bargaining power. The allegations

of fraud in the Amended Complaint relate instead to the capabilities of the software products and

services Bessemer purchased from Fiserv Solutions and Fiserv Solutions’ performance under the

Master Agreement. The jury-waiver provision must be enforced and Bessemer’s jury demand

should be stricken.

                                        CONCLUSION

       For the foregoing reasons, Defendants respectfully request that this Court strike

Plaintiff’s jury demand.

Dated: September 9, 2019.
                                                Respectfully submitted,


                                                /s/ Timothy J. Patterson
                                                Efrem M. Grail (PA ID No. 81570)
                                                Brian C. Bevan (PA ID No. 307488)
                                                THE GRAIL LAW FIRM
                                                Koppers Building, 30th Floor
                                                436 Seventh Avenue
                                                Pittsburgh, PA 15219
                                                egrail@graillaw.com
                                                bbevan@graillaw.com
                                                (412) 227-2969

                                                Andrew J. Wronski (admitted pro hac vice)
                                                Timothy J. Patterson (admitted pro hac vice)
                                                FOLEY & LARDNER LLP
                                                777 East Wisconsin Avenue
                                                Milwaukee, WI 53202
                                                awronski@foley.com
                                                tjpatterson@foley.com
                                                (414) 271-2400

                                                Counsel for Fiserv Solutions, LLC and Fiserv,
                                                Inc.

                                               6
         Case 2:19-cv-00624-MJH Document 38 Filed 09/09/19 Page 7 of 8



   CERTIFICATE OF GOOD FAITH CONFERENCE: DEFENDANTS’ MOTION TO
                   STRIKE PLAINTIFF’S JURY DEMAND

       I hereby certify that counsel for the Defendants attempted in good faith to confer with

Plaintiff’s counsel about the relief sought in Defendants’ Motion to Strike Plaintiff’s Jury

Demand. The parties were unable to reach agreement that such relief is warranted.




                                              /s/ Timothy J. Patterson

                                              Timothy J. Patterson

                                              Counsel for Defendants, Fiserv Solutions, LLC and
                                              Fiserv, Inc.




                                                 7
         Case 2:19-cv-00624-MJH Document 38 Filed 09/09/19 Page 8 of 8



                               CERTIFICATE OF SERVICE

              I, Timothy J. Patterson, hereby certify that a copy of the foregoing brief was

served on the following counsel of record for Plaintiff via the CM/ECF system this 9th day of

September, 2019.



              Richard J. Parks
              Pietragallo, Gordon, Alfano,
              Bosick & Raspanti, LLP
              7 West State Street, Suite 100
              Sharon, PA 16146

              Charles J. Nerko
              Joel S. Forman
              VedderPrice P.C.
              1633 Broadway, 47th Floor
              New York, New York 10019
              Attorneys for Bessemer System Federal Credit Union


                                                /s/ Timothy J. Patterson
                                                Timothy J. Patterson




                                               8
